Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER STATEMENT
This action is to correct typo error in claim 29 in which it is incorrectly shown to depend upon itself instead of independent claim 21 in a Corrected Notice of Allowability issued on 05/18/2022. 
	EXAMINER’S AMENDMENT
Examiner amendments include correcting dependency of the claim 29 to the independent claim 21 from the claim 29 itself.
	The examiner's amendment to the record appears below.

21. 	(Previously Presented) A computer implemented method of paying adjudicated medical claims to medical service providers comprising: 
using one or more processors: 
a health insurance payment system electronically receiving a plurality of groups of a plurality of explanation of benefits (EOBs) for a plurality of respective health insurance payments of a plurality of adjudicated medical insurance claims, each group of EOBs from one of a plurality of payors, and each payor associated with one of a plurality of employer groups, and the health insurance payment system electronically receiving monies from each of the plurality of payors and depositing the received monies into a plurality of respective employer group settlement accounts of at least one financial institution with the employer group settlement accounts segregated by employer group and insurance carrier, and each associated EOB received in a memory associated with the one or more processors, each associated EOB including at least one adjudicated claim for one patient and one medical service provider and identification of a portion of the received monies allocated to the at least one adjudicated claim; 
the health insurance payment system segregately storing each associated EOB in an associated memory; 
the health insurance payment system including an EOB translator associated with an employee group format module and associated with a provider format module with each accessing associated  content memory, wherein the translator and the associated employee group format module resolve semantic ambiguities and allocate a medical service provider billed amount to at least one of the respective health insurance payment amount, an adjustment amount and a patient obligation amount associated with each EOB stored in the associated memory from a received form, format, and content of the employer group; and the EOB translator and associated provider format module translate each associated semantically resolved EOB stored in the associated memory from a received form, format, and content of the employer group to a preferred payee form, format, and content of the one medical service provider in the associated EOB;
the health insurance payment system concurrently electronically transferring monies from the plurality of employer group settlement accounts of the at least one financial institution to a plurality of service provider settlement accounts at the at least one financial institution associated with the respective employer group without co-mingling funds to accumulate monies from a plurality of the plurality of employer group settlement accounts in each service provider settlement account and sorting the translated EOBs by medical service provider, each service provider settlement account corresponding to one medical service provider, each electronic transfer of money from one employer group settlement account to one service provider settlement account based on the identified portion of monies in each EOB allocated to adjudicated claims of the corresponding one medical service provider; and
the health insurance payment system electronically and concurrently transferring accumulated monies from the service provider settlement accounts to bank accounts of the medical service providers without co-mingling funds and transferring translated EOBs to electronic accounting systems of medical service providers, wherein electronically transferring of accumulated monies are payments maintained separated until the payment becomes the property of the medical service provider, wherein transferring of monies to each bank account of the medical service provider and transferring translated EOBs to each medical service provider includes a single consolidated payment from a single payor including a plurality of health insurance payments of a plurality of adjudicated medical insurance claims transferred from a single service provider settlement account to the bank account of the medical service provider and a plurality of translated EOBs associated with the single consolidated payment; and 
recording the receiving and transferring of monies and associated EOBs in a medical payment history memory.
22. 	(Previously Presented) The computer implemented method according to claim 21, wherein the form, format, and content of the received associated EOBs includes ANSI 835 format.
23. 	(Previously Presented) The computer implemented method according to claim 21, wherein the translator a co-pay of the patient based on at least one of a non- covered amount or a pending amount.
24. 	(Previously Presented) The computer implemented method according to claim 21, wherein the translator determines a write-off amount based on at least one of a non-covered amount or a pending amount.
25. 	(Previously Presented) The computer implemented method according to claim 21, wherein the translator determines an amount to be billed to the patient based on a non-covered amount or a pending amount.
26. 	(Previously Presented) The computer implemented method according to claim 21, wherein a payment of the transferred monies includes a financial instrument issued by an issuing bank.
27. 	(Previously Presented) The computer implemented method according to claim 26, wherein the instrument includes at least one of a bank draft, a credit card, a debit card, or a stored value card.
28. 	(Cancelled) 
29. 	(Currently Amended) The computer implemented method according to claim 21 including:
tracing the record receipt and transfers of monies and the associated EOBs from receipt in the employer group settlement account and EOB memory to the bank account and electronic accounting system of the medical service provider.
30. (Previously Presented) The computer implemented method according to claim 21, wherein the translator determines an amount to be written off and an amount for which the patient is responsible based on a received pending amount or a received non-covered amount and further comprising:
emailing EOBs of the adjudicated claims for a family to a patient which specifies each amount paid to the service providers, the amounts required to be written off, and the amount for which the patient is responsible.
31. 	(Previously Presented) The computer-implemented method according to claim 21, wherein a payment of the transferred monies includes a financial instrument issued by an issuing bank and the financial instrument is a stored value card.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        05/23/2022